DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 02/24/2022 have been fully considered but they are not persuasive.
To benefit the Applicant, arguments will be discussed below.
On pages 13-14 of the remarks, Applicant alleges that " ...KUBOI does not disclose the recited claim 1...". The Examiner respectfully disagrees with Applicants position.
In response to applicant’s argument that there is no teaching the examiner recognizes that ascertaining the differences between the prior art and the claims at issue requires interpreting the claim language, and considering both the invention and the prior art references. See MPEP § 2111 - § 2116.01.
In this case, KUBOI clearly states in multiple location in the disclosure (see KUBOI [¶0017, lines 1-4], for example) that the primary purpose of the invention is at least one load cell which detects a pressing force to be added to the elastic member by the holding section, when the semiconductor chip is mounted.
In fact, KUBOI discusses a holding section; a voice coil motor, at least one load cell which detects a pressing force to be applied to the elastic member by the holding section, when the semiconductor chip is mounted; and a driving section which generates a driving signal in accordance with the pressing force detected by the load cell to drive the voice coil motor (see claim 1). This is no different than the claimed elements listed by the Applicant in claim 1. The claim simply requires, a test tool, a stage, a drive and a voice coil and that is what the prior art teaches. As is shown in Fig. 1 and Fig. 3.
Thus, after having considered all of applicant’s arguments, the rejection of claim 1 is maintained. 
On pages 15-19 of the remarks, Applicant alleges that " ...KUBOI does not disclose the recited claim 2-7 and 12-16...". The Examiner agrees with Applicants position and the 103 rejection has been withdrawn per applicant’s amendments.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuboi (US 2004/0226980).

    PNG
    media_image1.png
    510
    552
    media_image1.png
    Greyscale
Regarding claim 1, Kuboi discloses a bond test apparatus, having a test tool (14); a stage (3) configured to mount a bond for testing (15a  “see adjacent Fig. 7”); and a drive mechanism (6) comprising a voice coil (4  “¶0032, lines 1-8”), and the test tool (14) being arranged and configured to contact the bond (15) for testing “The display unit 16 displays the force applied to the load cell 15”, wherein the voice coil (4) being coupled to the stage (3) and is configured to provide relative movement between the stage (3) and the test tool (14) such that, in use, the test tool applies a test force to the bond (0032, lines 1-8).   

Allowable Subject Matter
Claims 2-7, 12-16 and 43-49 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDI N HOPKINS whose telephone number is (571)270-7042. The examiner can normally be reached M & F 9-5 and T-TH, 6-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LISA CAPUTO can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDI N HOPKINS/Primary Examiner, Art Unit 2855